The opinion of the Court was delivered by
Gantt, J.
The Court' are of opinion, that recovery alone, in an action of trover, fixes the right of property in the defendant.1 That the child in question constituted no part of the former suit. That the identity of the child *is to be considered separate and distinct from that of the mother.2 The right of property whereof is still in the plaintiff.
The nonsuit must therefore be set aside, and the case reinstated on the docket.
Grimke, Colcock, Cheves, Nott and Johnson, JJ., concurred.

 Rice 62; 1 Sp. 182; 2 McC. R. 228.


 See Tydiman v. Rose, Rich. Eq. Ca. 297.